Archer & Greiner, P.C.                                     Presentment Date and Time: June 7, 2019 at 12:00 Noon
630 Third Avenue                                                   Objection Deadline: June 7, 2019 at 11:30 a.m.
New York, New York 10017
Tel: (212) 682-4940
Jeffrey Traurig
Email: jtraurig@archerlaw.com

Special Litigation Counsel for Howard P. Magaliff
Chapter 7 Trustee of Allways East Transportation, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x

In re                                                                     Chapter 7

ALLWAYS EAST TRANSPORTATION, INC.,                                        Case No. 16-22589 (RDD)

                                       Debtor.

-------------------------------------------------------------------x

HOWARD P. MAGALIFF, Chapter 7 Trustee of
ALLWAYS EAST TRANSPORTATION, INC.,                                        Adv. Pro. No. 18-08295 (RDD)

                                       Plaintiff,
                 v.

HARRAH’S ATLANTIC CITY OPERATING
COMPANY, LLC,


                                       Defendant.

-------------------------------------------------------------------x


HOWARD P. MAGALIFF, Chapter 7 Trustee of
ALLWAYS EAST TRANSPORTATION, INC.,                                        Adv. Pro. No. 18-08296 (RDD)

                                       Plaintiff,
                 v.

GOLDSCHMIDT & GENOVESE, LLP,

                                       Defendant.

-------------------------------------------------------------------x
-------------------------------------------------------------------x
HOWARD P. MAGALIFF, Chapter 7 Trustee of
ALLWAYS EAST TRANSPORTATION, INC.,                                     Adv. Pro. No. 18-08299 (RDD)

                                       Plaintiff,
                 v.

CHASE BANK USA, N.A. and JOHN DOE CORP.
NO. 1 through JOHN DOE CORP. NO. 5 inclusive,
the names of the last five defendants being fictitious,
the true names said defendants being unknown to
plaintiff, the parties intended being those having
received, the avoidable transfers described in this
Complaint,

                                       Defendants.
-------------------------------------------------------------------x
HOWARD P. MAGALIFF, Chapter 7 Trustee of
ALLWAYS EAST TRANSPORTATION, INC.,                                     Adv. Pro. No. 18-08303 (RDD)

                                       Plaintiff,
                 v.

YONKERS RACING CORPORATION d/b/a
EMPIRE CITY CASINO,

                                       Defendant.
-------------------------------------------------------------------x
HOWARD P. MAGALIFF, Chapter 7 Trustee of
ALLWAYS EAST TRANSPORTATION, INC.,                                     Adv. Pro. No. 18-08306 (RDD)

                                       Plaintiff,
                 v.

EXTOIL, INC.,

                                       Defendant.
-------------------------------------------------------------------x
HOWARD P. MAGALIFF, Chapter 7 Trustee of
ALLWAYS EAST TRANSPORTATION, INC.,                                     Adv. Pro. No. 18-08312 (RDD)

                                       Plaintiff,
                 v.

NADEM SAYEGH,

                                       Defendant.
-------------------------------------------------------------------x



                                                              2
-------------------------------------------------------------------x
HOWARD P. MAGALIFF, Chapter 7 Trustee of                               Adv. Pro. No. 18-08316 (RDD)
ALLWAYS EAST TRANSPORTATION, INC.,

                                       Plaintiff,

                  v.

CAMPANA BROS. INC. d/b/a CAMPANA
BROTHERS INC., GLOBAL COMPANIES LLC,
GLOBAL MONTELLO GROUP CORP.
d/b/a GLOBAL MONTELLO GROUP - GETTY and
ALLIANCE ENERGY LLC d/b/a ALLIANCE
ENERGY - GETTY DIVISION,

                                       Defendants.
-------------------------------------------------------------------x
HOWARD P. MAGALIFF, Chapter 7 Trustee of
ALLWAYS EAST TRANSPORTATION, INC.,                                     Adv. Pro. No. 18-08322 (RDD)

                                       Plaintiff,
                 v.

BROADWAY ADVANCE LLC,

                                       Defendant.
-------------------------------------------------------------------x

                      MOTION OF HOWARD P. MAGALIFF, IN HIS
                CAPACITY AS CHAPTER 7 TRUSTEE, SEEKING AN ORDER
              AUTHORIZING ENTRY INTO AND APPROVING SETTLEMENT
            AGREEMENTS, PURSUANT TO FEDERAL RULE OF BANKRUPTCY
              PROCEDURE 9019, BETWEEN THE CHAPTER 7 TRUSTEE AND
              (A) HARRAH’S ATLANTIC CITY OPERATING COMPANY, LLC,
           (B) GOLDSCHMIDT & GENOVESE, LLP, (C) CHASE BANK USA, N.A.,
          (D) YONKERS RACING CORPORATION d/b/a EMPIRE CITY CASINO,
           (E) EXTOIL, INC., (F) NADEM SAYEGH, (G)(i) CAMPANA BROS INC.,
       (ii) GLOBAL COMPANIES, LLC, (iii) GLOBAL MONTELLO GROUP CORP.
        and (iv) ALLIANCE ENERGY LLC, AND (H) BROADWAY ADVANCE LLC




                                                              3
TO THE HONORABLE ROBERT D. DRAIN
UNITED STATES BANKRUPTCY JUDGE:

               Howard P. Magaliff, in his capacity as the Chapter 7 Trustee (the “Trustee”) of the

bankruptcy estate of ALLWAYS EAST TRANSPORTATION, INC. (the “Debtor”), by and

through his attorneys Archer & Greiner, P.C., respectfully represents as follows:

                                         I. Background

               1.     On April 28, 2016 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New

York, Case No. 16-22589 (RDD).

               2.     By Order dated December 7, 2017 [Docket No. 338], the Court granted the

motion of the United States Trustee and converted the Debtor’s chapter 11 case to a case under

chapter 7 of the Bankruptcy Code.

               3.     The Trustee was appointed as the chapter 7 interim trustee of the Debtor on

December 12, 2017, and has accepted his appointment, duly qualified and is acting as the trustee.

                                         II. Jurisdiction

               4.     This Court has subject matter jurisdiction to consider this matter pursuant

to 28 U.S.C. § 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The relief requested by this motion

(the “Motion”) is governed by Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rule”). The Trustee consents to the entry of a final order by this Court.

                                     III. Relief Requested

               5.     In December 2018, the Trustee, on behalf of the Debtor’s estate,

commenced more than 30 adversary proceedings against recipients of transfers made by the Debtor

                                                4
seeking to, inter alia, avoid and recover such transfers as preferences and fraudulent transfers

pursuant to sections 544, 547, 548, 549 and 550 of the Bankruptcy Code (the “Avoidance

Actions”). By this Motion, the Trustee seeks entry of an order authorizing the Trustee to enter

into settlement agreements (collectively, the “Settlement Agreements”) resolving eight of the

Avoidance Actions and approval of the Settlement Agreements with the following defendants

(collectively, the “Settling Defendants”):

                       a. Harrah’s Atlantic City Operating Company, LLC (“Harrah’s
                          Atlantic”);
                       b. Goldschmidt & Genovese, LLP (“Goldschmidt”);
                       c. Chase Bank USA, N.A. (“Chase”);
                       d. Yonkers Racing Corporation d/b/a Empire City Casino (“Yonkers
                          Racing”);
                       e. Extoil, Inc. (“Extoil”);
                       f. Nadem Sayegh (“Sayegh”);
                       g. Campana Bros. Inc. d/b/a Campana Brothers Inc. (“Campana”), Global
                          Companies LLC (“Global”), Global Montello Group Corp. (“Global
                          Monetello”), Alliance Energy LLC (“Alliance”, and together with
                          Global and Global Montello, the “Global Entities”); and
                       h. Broadway Advance LLC (“Broadway”).

               6.      Copies of the Settlement Agreements are attached hereto as Exhibits A -

H. Pursuant to the Settlement Agreements, the Debtor’s estate will (a) recover $133,850.00, and

(b) obtain the waiver of certain claims and the rights of certain of the Settling Defendants to file

claims under section 502(h) for such payments. Certain of the Settling Defendants have delivered

checks to the Trustee or his counsel, which checks or funds are being held by the Trustee or his

counsel pending approval of the Settlement Agreements.




                                                 5
                                    IV. The Settlement Agreements1

        A. Harrah’s Atlantic Settlement Agreement

                 7.       On December 9, 2018, the Trustee commenced adversary proceeding

number 18-08295 by filing a complaint against Harrah’s Atlantic seeking, among other things, the

avoidance and recovery of transfers made in the aggregate amount of $14,527.73 (the “Harrah’s

Atlantic Transfers”) that the Trustee alleges were fraudulent transfers.

                 8.       Harrah’s Atlantic filed an answer to the complaint.

                 9.       Counsel for the Trustee and Harrah’s Atlantic conferred and negotiated in

good faith regarding claims the Debtor’s estate may have for avoidance and recovery of the

Harrah’s Atlantic Transfers. Harrah’s Atlantic denies liability for the avoidance of the Harrah’s

Atlantic Transfers and has asserted, among other things, that Harrah’s Atlantic was not a transferee

of the Harrah’s Atlantic Transfers or that reasonably equivalent value was provided. The parties

agreed to resolve and settle such matters in accordance with the terms set forth in the settlement

agreement between the Trustee and Harrah’s Atlantic (the “Harrah’s Atlantic Settlement

Agreement”).          The following are the pertinent terms of the Harrah’s Atlantic Settlement

Agreement:

                         Payment to the Debtor’s Estate of $2,100. To resolve the
                          adversary proceeding, Harrah’s Atlantic shall pay $2,100 to
                          the Trustee on behalf of the Debtor’s estate.

                         Waiver and Release of Claims. The Harrah’s Atlantic
                          Settlement Agreement provides for general mutual releases
                          by the Trustee, on behalf of the Debtor’s estate, and Harrah’s
                          Atlantic, of any and all claims, damages, suits, causes of
                          action, rights, liens, demands, obligations and/or liabilities
                          arising from or relating to the Harrah’s Atlantic Transfers
                          and includes a release for Harrah’s Atlantic relating to facts
                          alleged in the complaint. It also provides for a waiver by

1
  The summary of each of the Settlement Agreements is qualified by the respective Settlement Agreements. In the
event of any conflict, the respective Settlement Agreement controls.

                                                       6
                      Harrah’s Atlantic of its right to file a claim under section
                      502(h) of the Bankruptcy Code.

       B. Goldschmidt Settlement Agreement

               10.    On December 9, 2018, the Trustee commenced adversary proceeding

number 18-08296 by filing a complaint against Goldschmidt seeking, among other things, the

avoidance and recovery of a transfer made in the amount of $15,000 (the “Goldschmidt

Transfer”) that the Trustee alleges was a fraudulent transfer.

               11.    On or about January 8, 2019, Goldschmidt filed an answer to the complaint.

               12.    Counsel for the Trustee and Goldschmidt conferred and negotiated in good

faith regarding claims the Debtor’s estate may have for avoidance and recovery of the Goldschmidt

Transfer. Goldschmidt denies liability for the avoidance of the Goldschmidt Transfer and has

asserted, among other things, that a portion of the funds were returned and that reasonably

equivalent value was provided. The parties agreed to resolve and settle such matters in accordance

with the terms set forth in the settlement agreement between the Trustee and Goldschmidt (the

“Goldschmidt Settlement Agreement”).            The following are the pertinent terms of the

Goldschmidt Settlement Agreement:

                     Payment to the Debtor’s Estate of $8,250. To resolve the
                      adversary proceeding, Goldschmidt shall pay $8,250 to the
                      Trustee on behalf of the Debtor’s estate.

                     Waiver and Release of Claims. The Goldschmidt Settlement
                      Agreement provides for general mutual releases by the
                      Trustee, on behalf of the Debtor’s estate, and Goldschmidt,
                      of any and all claims, damages, suits, causes of action, rights,
                      liens, demands, obligations and/or liabilities arising from or
                      relating to the Goldschmidt Transfer. It also provides for a
                      waiver by Goldschmidt of its right to file a claim under
                      section 502(h) of the Bankruptcy Code.




                                                 7
       C. Chase Settlement Agreement

               13.    On December 9, 2018, the Trustee commenced adversary proceeding

number 18-08299 by filing a complaint against Chase and various John Doe Corporations seeking,

among other things, the avoidance and recovery of certain transfers made to Chase in the amount

of $68,241.66 (the “Chase Transfers”) as fraudulent transfers.

               14.    On February 8, 2019, Chase filed an answer to the complaint, denying

liability and asserting, among other things, that Chase provided value to the Debtor. Counsel for

the Trustee and Chase conferred and negotiated in good faith regarding claims the Debtor’s estate

may have for avoidance and recovery of the Chase Transfers. The parties have agreed to resolve

and settle such matters in accordance with the terms set forth in the settlement agreement between

the Trustee and Chase (the “Chase Settlement Agreement”). The following are the pertinent

terms of the Chase Settlement Agreement:

                     Payment to the Debtor’s Estate of $20,000. To resolve the
                      adversary proceeding, Chase shall pay $20,000 to the
                      Trustee on behalf of the Debtor’s estate.

                     Waiver and Release of Claims. The Chase Settlement
                      Agreement provides for general mutual releases by the
                      Trustee, on behalf of the Debtor’s estate, and Chase, of any
                      and all claims, damages, suits, causes of action, rights, liens,
                      demands, obligations and/or liabilities, including but not
                      limited to claims related to the Chase Transfers. The
                      releases by the Trustee include claims against Chase and
                      certain Chase Related Parties (as defined in the Chase
                      Settlement Agreement) from any and all claims that could
                      have been asserted against Chase and the Chase Related
                      Parties in the adversary proceeding. The Chase Settlement
                      Agreement also provides for a waiver by Chase of its right
                      to file a claim under section 502(h) of the Bankruptcy Code.

                     Confidentiality. The Chase Settlement Agreement also
                      contains certain confidentiality provisions, although it
                      provides, among other things, that a copy of the Chase
                      Settlement Agreement may be attached as an exhibit to the

                                                 8
                      motion seeking approval of the Chase Settlement
                      Agreement.

       D. Yonkers Racing Settlement Agreement

               15.    On December 9, 2018, the Trustee commenced adversary proceeding

number 18-08303 by filing a complaint against Yonkers Racing seeking, among other things, the

avoidance and recovery of certain transfers made in the amount of $12,377.03 (the “Yonkers

Racing Transfers”) as fraudulent transfers.

               16.    Counsel for the Trustee and Yonkers Racing conferred and negotiated in

good faith regarding claims the Debtor’s estate may have for avoidance and recovery of the

Yonkers Racing Transfers. Yonkers Racing denies liability for the avoidance of the Yonkers

Racing Transfers and has asserted various defenses, including denying the receipt of certain

transfers and providing value. The parties agreed to resolve and settle such matters in accordance

with the terms set forth in the settlement agreement between the Trustee and Yonkers Racing (the

“Yonkers Racing Settlement Agreement”). The following are the pertinent terms of the Yonkers

Racing Settlement Agreement:

                     Payment to the Debtor’s Estate of $4,000. To resolve the
                      adversary proceeding, Yonkers Racing shall pay $4,000 to
                      the Trustee on behalf of the Debtor’s estate.

                     Waiver and Release of Claims. The Yonkers Racing
                      Settlement Agreement provides for releases by the Trustee,
                      on behalf of the Debtor’s estate, of Yonkers Racing and
                      certain affiliates and other parties (as identified in the
                      Yonkers Racing Settlement Agreement) of all claims,
                      damages, suits, causes of action, rights, liens, demands,
                      obligations and/or liabilities arising from or relating to the
                      Yonkers Racing Transfers. The Trustee does not release
                      defenses to any liens or claims not arising from or relating to
                      the Yonkers Racing Transfers.




                                                9
                       Yonkers Racing releases the Trustee of all claims, damages,
                       suits, causes of action, rights, liens, demands, obligations
                       and/or liabilities arising from or relating to the Yonkers
                       Racing Transfers. Yonkers Racing also waives its right to
                       file a claim under section 502(h) of the Bankruptcy Code.

       E. Extoil Settlement Agreement

               17.     On December 9, 2018, the Trustee commenced adversary proceeding

number 18-08306 by filing a complaint against Extoil seeking, among other things, the avoidance

and recovery of certain transfers made in the amount of $30,815.77 (the “Extoil Transfers”) as

preference and improper post-petition payments.

               18.     On February 22, 2019, Extoil filed an answer to the Complaint.

               19.     Counsel for the Trustee and Extoil conferred and negotiated in good faith

regarding claims the Debtor’s estate may have for avoidance and recovery of the Extoil Transfers.

Extoil denies liability for the avoidance of the Extoil Transfers and asserted, among other things,

that it provided value after the Petition Date for the post-petition transfers and that the payments

were made in the ordinary course of business. The parties agreed to resolve and settle such matters

in accordance with the terms set forth in the settlement agreement between the Trustee and Extoil

(the “Extoil Settlement Agreement”).       The following are the pertinent terms of the Extoil

Settlement Agreement:

                      Payment to the Debtor’s Estate of $7,500. To resolve the
                       adversary proceeding, Extoil shall pay $7,500 to the Trustee
                       on behalf of the Debtor’s estate.

                      Waiver and Release of Claims. The Extoil Settlement
                       Agreement provides for general mutual releases by the
                       Trustee, on behalf of the Debtor’s estate, and Extoil, of any
                       and all claims, damages, suits, causes of action, rights, liens,
                       demands, obligations and/or liabilities arising from or
                       relating to the Extoil Transfers. It also provides for a waiver
                       by Extoil of its right to file a claim under section 502(h) of
                       the Bankruptcy Code.

                                                 10
        F. Sayegh Settlement Agreement

                20.       On December 9, 2018, the Trustee commenced adversary proceeding

number 18-08312 by filing a complaint against Sayegh seeking, among other things, the avoidance

and recovery of certain transfers made in the amount of $45,000 (the “Sayegh Transfers”) as

preferential transfers.

                21.       On January 14, 2019, Sayegh filed an answer to the Complaint.

                22.       Counsel for the Trustee and Sayegh conferred and negotiated in good faith

regarding claims the Debtor’s estate may have for avoidance and recovery of the Sayegh Transfers.

Sayegh denies liability for the avoidance of the Sayegh Transfers and asserted, among other things,

that it was secured. The Trustee disputes that Sayegh is protected by perfected security interests.

Sayegh further asserted an inability to pay and separate legal issues impairing Sayegh’s ability to

make payment. The parties agreed to resolve and settle such matters in accordance with the terms

set forth in the settlement agreement between the Trustee and Sayegh (the “Sayegh Settlement

Agreement”). The following are the pertinent terms of the Sayegh Settlement Agreement:

                         Payment to the Debtor’s Estate of $7,500. To resolve the
                          adversary proceeding, Sayegh shall pay $7,500 to the
                          Trustee on behalf of the Debtor’s estate.

                         Waiver and Release of Claims. The Sayegh Settlement
                          Agreement provides for general mutual releases by the
                          Trustee, on behalf of the Debtor’s estate, and Sayegh, of any
                          and all claims, damages, suits, causes of action, rights, liens,
                          demands, obligations and/or liabilities arising from or
                          relating to the Sayegh Transfers. It also provides for a
                          waiver by Sayegh of the right to file a claim under section
                          502(h) of the Bankruptcy Code.




                                                    11
       G. Campana/Global Settlement Agreement

               23.    On December 9, 2018, the Trustee commenced adversary proceeding

number 18-08316 by filing a complaint against Campana seeking, among other things, the

avoidance and recovery of certain transfers made in the asserted amount of approximately

$160,841.94 (the “Campana/Global Transfers”) as preferential transfers and improper post-

petition payments.

               24.    On January 10, 2019, Campana filed an answer to the Complaint.

               25.    On March 1, 2019, the Trustee filed an amended complaint to include the

Global Entities as defendants.

               26.    Counsel for the Trustee, Campana and the Global Entities conferred and

negotiated in good faith regarding claims the Debtor’s estate may have for avoidance and recovery

of the Campana/Global Transfers.         Campana denies liability for the avoidance of the

Campana/Global Transfers and asserted, among other things, that it was an agent of one or more

of the Global Entities. The Global Entities denied liability and asserted, among other things, that

it would have new value and ordinary course defenses as well as other statutory defenses. The

parties agreed to resolve and settle such matters in accordance with the terms set forth in the

settlement agreement among the Trustee, Campana and the Global Entities (the “Campana/Global

Settlement Agreement”). The following are the pertinent terms of the Campana/Global Settlement

Agreement:

                     Payment to the Debtor’s Estate of $55,000. To resolve the
                      adversary proceeding, the Global Entities shall pay $55,000
                      to the Trustee on behalf of the Debtor’s estate.

                     Waiver and Release of Claims. The Campana/Global
                      Settlement Agreement provides for general mutual releases
                      by the Trustee, on behalf of the Debtor’s estate, on the one
                      hand, and Campana and the Global Entities, on the other

                                                12
                       hand, of any and all claims, damages, suits, causes of action,
                       rights, liens, demands, obligations and/or liabilities arising
                       from or relating to the Campana/Global Transfers. It also
                       provides for a waiver by the Global Entities of their right to
                       file a claim under section 502(h) of the Bankruptcy Code.

       H. Broadway Settlement Agreement

               27.     On December 10, 2018, the Trustee commenced adversary proceeding

number 18-08322 by filing a complaint against Broadway seeking, among other things, the

avoidance and recovery of certain transfers made in the amount of $150,841.94 (the “Broadway

Transfers”) as preference and improper post-petition payments.

               28.     On January 24, 2019, Broadway filed an answer to the Complaint.

               29.     Counsel for the Trustee and Broadway conferred and negotiated in good

faith regarding claims the Debtor’s estate may have for avoidance and recovery of the Broadway

Transfers. Broadway denies liability for the avoidance of the Broadway Transfers and has

asserted, among other things, that the pre-petition payments were made in the ordinary course of

business. Broadway also asserted that it did not receive certain of the alleged post-petition

transfers. Broadway further asserted certain statutory defenses to the post-petition payments and

a general inability to pay. The parties agreed to resolve and settle such matters in accordance with

the terms set forth in the settlement agreement between the Trustee and Broadway (the “Broadway

Settlement Agreement”). The following are the pertinent terms of the Broadway Settlement

Agreement:

                      Payment to the Debtor’s Estate of $29,500. To resolve the
                       adversary proceeding, Broadway shall pay $29,500 to the
                       Trustee on behalf of the Debtor’s estate.

                      Waiver and Release of Claims. The Broadway Settlement
                       Agreement provides for general mutual releases by the
                       Trustee, on behalf of the Debtor’s estate, and Broadway, of
                       any and all claims, damages, suits, causes of action, rights,

                                                13
                       liens, demands, obligations and/or liabilities arising from or
                       relating to the Broadway Transfers. It also provides for a
                       waiver by Broadway of any claims and administrative
                       expenses, including its right to file a claim under section
                       502(h) of the Bankruptcy Code.

                                            V. Argument

   A. Applicable Legal Standards

               30.     Bankruptcy Rule 9019(a) provides that "[o]n motion by the trustee and after

notice and a hearing, the court may approve a compromise or settlement." Fed. R. Bankr. P.

9019(a). Before approving a settlement under Bankruptcy Rule 9019, a court must determine that

the proposed settlement is (a) fair and equitable and (b) in the best interests of the debtor's estate.

See In re Refco Inc., 505 F.3d 109, 119 (2d Cir. 2007) ("a bankruptcy court's obligation is to

determine whether a settlement is in the best interests of the estate") (emphasis omitted); In re

Iridium Operating LLC, 478 F.3d 452, 462 (2d Cir. 2007) (applying "fair and equitable" standard

to settlements pursuant to Bankruptcy Rule 9019); In re Enron Corp., No. 02 Civ. 8489, 2003 WL

230838, at *2 (S.D.N.Y. Jan. 31, 2003) ("A bankruptcy court may approve a settlement where the

proposed settlement is both fair and equitable and in the best interests of the estate.") (quotation

omitted).

               31.     In determining whether a proposed compromise and settlement is fair and

equitable, a court should consider the following interrelated factors:

                       (1) the balance between the litigation's possibility of success
                       and the settlement's future benefits; (2) the likelihood of
                       complex and protracted litigation, with its attendant expense,
                       inconvenience, and delay, including the difficulty in
                       collecting on the judgment; (3) the paramount interests of the
                       creditors, including each affected class's relative benefits and
                       the degree to which creditors either do not object to or
                       affirmatively support the proposed settlement; (4) whether
                       other parties in interest support the settlement; (5) the
                       competency and experience of counsel supporting, and the


                                                  14
                       experience and knowledge of the bankruptcy court judge
                       reviewing, the settlement; (6) the nature and breadth of
                       releases to be obtained by officers and directors; and (7) the
                       extent to which the settlement is the product of arm's length
                       bargaining.

Iridium Operating LLC, 478 F.3d at 462 (citing In re WorldCom, Inc., 347 B.R. 123, 137 (Bankr.

S.D.N.Y. 2006)).

               32.     Settlements and compromises should be rejected only if they fall "below the

lowest point in the range of reasonableness." In re Stone Barn Manhattan LLC, 405 B.R. 68, 75

(Bankr. S.D.N.Y. 2009) (stating that Bankruptcy Rule 9019 "does not require a court to conduct a

mini-trial to 'decide the numerous questions of law and fact raised . . . but rather to canvass the

issues' raised by the parties and decide whether a proposed settlement falls 'below the lowest point

in the range of reasonableness'") (quoting In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983)

and In re Teltronics Servs., Inc., 762 F.2d 185, 189 (2d Cir. 1985)).

   B. Application of Relevant Standards

               33.     The Trustee's entry into the Settlement Agreements described in this Motion

is a sound exercise of the Trustee’s business judgment. The Settlement Agreements are the result

of arm’s-length negotiations and bargaining and, as set forth above, will result in (a) the Trustee

recovering $133,850.00 for the Debtor’s estate, and (b) the waiver of claims and the rights of

certain of the Settling Defendants to file claims under section 502(h) of the Bankruptcy Code.

               34.     The Iridium factors overwhelmingly support approval of the Settlement

Agreements as a sound exercise of the Trustee’s business judgment. First, the possibility of

success in any litigation is uncertain. There can be no assurance that the Trustee would prevail in

litigation. As set forth above, the Settling Defendants have asserted various defenses with respect

to their cases. While the Trustee has not conceded the validity of certain of these defenses, the



                                                15
Trustee recognizes that any litigation would be costly, compared with any potential additional

recovery from the respective defendants, and entail risk of an unfavorable outcome.

               35.     The other Iridium factors also support approval of the Settlement

Agreements. Creditors will benefit from the recovery of the settlement amounts set forth above

from the Settling Defendants. The waiver and releases set forth in the Settlement Agreements are

narrowly-tailored and the settlements were the product of good-faith, arm’s-length bargaining

between the Settling Defendants to the adversary proceedings and the Trustee.

               36.     Accordingly, the Trustee believes that entry into the Settlement Agreements

is fair and reasonable to the Debtor, is in the best interests of the chapter 7 estate and creditors and

should be approved pursuant to Bankruptcy Rule 9019.

                                              VI. Notice

               37.     Notice of the Motion will be given to (a) the Settling Defendants (or their

counsel, if applicable), (b) the U.S. Trustee; and (c) parties set forth on the Order Establishing

Limited Notice List, dated February 19, 2019 [Docket No. 424]. The Trustee submits that no other

or further notice need be provided.

                                       VII. No Prior Request

               38.     No prior request for the relief sought in this Motion has been made to this

or any other court.




                                                  16
               WHEREFORE, the Trustee respectfully requests that this Court enter an Order: (i)

authorizing the Trustee’s entry into the Settlements Agreements and approving the Settlement

Agreements, substantially in the form attached hereto as Exhibit I; and (ii) grant the Trustee such

other and further relief as the Court may deem proper.

Dated: New York, New York                  ARCHER & GREINER, P.C.
       May 13, 2019
                                           By:       /s/ Jeffrey Traurig
                                               Jeffrey Traurig
                                           630 Third Avenue
                                           New York, New York 10017
                                           Tel: (212) 682-4940
                                           Email: jtraurig@archerlaw.com

                                           Special Litigation Counsel for
                                           Howard P. Magaliff, Chapter 7 Trustee of
                                           Allways East Transportation, Inc., Debtor
216420417v1




                                                 17
